Citation Nr: 0432631	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post left shoulder separation, postoperative scar, currently 
evaluated as noncompensable.

2.  Entitlement to an increased disability rating for 
residual stress fracture, fifth metatarsal, right, currently 
evaluated as noncompensable.

3.  Entitlement to an increased disability rating for 
residual stress fracture, fifth metatarsal, left, currently 
evaluated as noncompensable.

4.  Entitlement to an increased disability rating for pes 
cavus, currently evaluated as noncompensable.

5.  Entitlement to an increased disability rating for 
residuals nasal fracture, slight deviated nasal septum, 
currently evaluated as noncompensable.

6.  Entitlement to service connection for right ankle sprain.

7.  Entitlement to service connection for left ankle sprain.

8.  Entitlement to service connection for right hip pain.

9.  Entitlement to service connection for retropatellar pain 
syndrome, left.

10.  Entitlement to service connection for retropatellar pain 
syndrome, right.

11.  Entitlement to service connection for vascular 
headaches.

12.  Entitlement to service connection for bone spurs, 
bilateral feet.

13.  Entitlement to service connection for residuals, 
excision cyst, right lower lip.

14.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to August 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The issues of entitlement to an increased disability ratings 
for status post left shoulder separation, post operative with 
scar; residuals stress fracture, fifth metatarsal, right; 
residuals stress fracture, fifth metatarsal, left; pes cavus; 
and residuals nasal fracture, slight deviated nasal septum, 
and of entitlement to service connection for vascular 
headaches and residuals, excision cyst, right lower lip are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board finds that the issue of entitlement to a 10 percent 
disability rating based on multiple, noncompensable, service-
connected disabilities is inextricably intertwined with the 
issue on appeal for increased disability ratings and service 
connection.  Accordingly, this matter is deferred.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of record that the veteran currently 
suffers from a right ankle sprain.

3.  There is no evidence of record that the veteran currently 
suffers from a left ankle sprain.

4.  The veteran was treated for a right hip strain while in 
service.  The veteran has a current diagnosis of right hip 
strain.  The post-service medical evidence provides a nexus 
to service.

5.  There is no evidence of record that the veteran currently 
suffers from  retropatellar pain syndrome, left.

6.  There is no evidence of record that the veteran currently 
suffers from retropatellar pain syndrome, right.

7.  There is no evidence of record that the veteran currently 
suffers from bone spurs, bilateral feet.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

2.  The criteria for entitlement to service connection for a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

3.  The criteria for entitlement to service connection for 
right hip strain have been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

4.  The criteria for entitlement to service connection for 
retropatellar pain syndrome, left, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (West 2004).

5.  The criteria for entitlement to service connection for 
retropatellar pain syndrome, right, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (West 2004).

6.  The criteria for entitlement to service connection for 
bone spurs, bilateral feet, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision, and a 
February 2003 statement of the case (SOC), that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a September 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he must submit evidence showing that 
his service-connected disability warranted a higher rating.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
personnel records, VA outpatient treatment and examination 
reports, and any federal government agency records that were 
identified.  He was also told to complete VA Form 21-4142, 
Authorization for Release of Information, if he wanted VA to 
obtain any additional private medical records in support of 
her claims.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in September 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

1.  Right Ankle Sprain
The veteran seeks service connection for a right ankle 
sprain.  The veteran claims folder contains copies of his 
service medical records that testify to the fact that he was 
treated for right ankle sprain while in service.  The veteran 
reported with sore ankles in June 2001.  In a May 2002 
medical assessment the veteran reported that he was 
experiencing ankle pain and chronic sprains.  Accordingly, 
the veteran reported for a May 2002 examination; he stated 
that he constantly sprains his ankles and that they crackle 
every time he steps.  The veteran was diagnosed with 
bilateral ankle strain.  A May 2002 Medical Evaluation Board 
Summary asserted that a detailed examination of the ankles 
was negative; without tenderness, effusion, or ligamentous 
laxity.  Range of motion was plantar flexion 0 to 45 degrees 
bilaterally and dorsiflexion 0 to 20 degrees bilaterally. 

Upon separation from service the veteran presented his claims 
for service connection.  Accordingly, the veteran was 
scheduled for a September 2002 VA examination.  As to his 
ankle condition the veteran stated that he has had frequent 
ankle sprains during the past three years, but that he was 
currently asymptomatic.  When he does sprain his ankle, he 
has swelling, pain and instability.  Flare-ups are alleviated 
by rest, ice, elevation, and Tylenol or Advil.  Objective 
findings were that the appearance of both ankle joints was 
normal, with full range of motion, bilaterally, dorsiflexion 
was 0 to 20 degrees, and plantar flexion was 0 to 45 degrees.  
There was no pain, weakness, and lack of endurance or 
instability for the right or the left ankles.  There was no 
ankylosis of the ankle joints.  There were no prostheses.  
There was no deformity in the ankles, although the ankles did 
appear to have a slightly excessive arch indicative of pes 
cavus.  The examiner's diagnosis was status post right ankle 
sprain, resolved.

The Board acknowledges the veteran's statements in his 
November 2002 notice of disagreement and his March 2003 VA 
Form 9 wherein, he reported that he began to have ankle 
problems in basic training.  He asserted that his ankles now 
feel weak and unstable; they now make popping crackling, 
crepitus sounds when he dorsi flexes his feet or walks.  This 
sometimes is painful, especially in the mornings. However, 
review of the record finds no current diagnosis of right 
ankle sprain, the first requirement for establishing service 
connection.  38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a service connection claim requires 
evidence of a current disability.)  Accordingly, the Board 
finds that the record lacks competent and probative evidence 
of a current diagnosis of right ankle sprain.  If there is no 
current diagnosis, service connection cannot be established.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for right ankle 
sprain.  38 U.S.C.A. § 5107(b).

2.  Left Ankle Sprain
The veteran seeks service connection for a left ankle sprain.  
The veteran claims folder contains copies of his service 
medical records that testify to the fact that he was treated 
for left ankle sprains while in service.  The veteran 
reported with sore ankles in June 2001.  In a May 2002 
medical assessment the veteran reported that he was 
experiencing ankle pain and chronic sprains. The veteran 
reported for a May 2002 examination. He stated that he 
constantly sprains his ankles and that they crackle every 
time he steps.  The veteran was diagnosed with bilateral 
ankle strain.   A May 2002 Medical Evaluation Board Summary 
asserted that a detailed examination of the ankles was 
negative without tenderness, effusion, or ligamentous laxity.  
Range of motion was plantar flexion 0 to 45 degrees 
bilaterally and dorsiflexion 0 to 20 degrees bilaterally. 

Upon separation from service the veteran presented his claims 
for service connection.  Accordingly, the veteran was 
scheduled for a September 2002 VA examination.  As to his 
ankle condition the veteran stated that he has had frequent 
ankle sprains during the past three years, but that he was 
currently asymptomatic.  When this happens he has swelling, 
pain and instability.  The flare-ups happen when he sprains 
his ankles and are alleviated by rest, ice, elevation, and 
Tylenol or Advil.  Objective findings were that the 
appearance of both ankle joints was normal, with full range 
of motion, bilaterally, dorsiflexion was 0 to 20 degrees, and 
plantar flexion was 0 to 45 degrees.  There was no pain, 
weakness, and lack of endurance or instability for the right 
or the left ankles.  There was no ankylosis of the ankle 
joints.  There were no prostheses.  There was no deformity in 
the ankles, although the ankles do appear r to have a 
slightly excessive arch indicative of pes cavus.  The 
examiner's diagnosis was status post left ankle sprain, 
resolved.

The Board acknowledges the veteran's statements in his 
November 2002 notice of disagreement and his March 2003 VA 
Form 9 wherein, he reported that he began to have ankle 
problems in basic training.  He asserted that his ankles now 
feel weak and unstable; they now make popping crackling, 
crepitus sounds when he dorsi flexes his feet or walks.  This 
sometimes is painful, especially in the mornings. However, 
review of the record finds no current diagnosis of left ankle 
sprain, the first requirement for establishing service 
connection.  38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a service connection claim requires 
evidence of a current disability.)  Accordingly, the Board 
finds that the record lacks competent and probative evidence 
of a current diagnosis of left ankle sprain.  If there is no 
current diagnosis, service connection cannot be established.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for left ankle sprain.  
38 U.S.C.A. § 5107(b).

3.  Right Hip Strain
The veteran seeks service connection for right hip strain.  
Service medical records reveal complaints of and treatment 
for right hip strain.  The veteran reported with right hip 
pain in October 2001.  October 2001 radiologic examination 
report for fairly constant right hip pain revealed no 
significant findings.  There was normal anatomic alignment 
and bone mineralization; the soft tissues were unremarkable 
and the joint space was preserved.  In a May 2002 medical 
assessment, the veteran reported that he was experiencing 
right hip pain.  May 2002 radiographic reports of both hips 
showed no significant findings.  There was normal anatomic 
alignment and bone mineralization.  The visualized soft 
tissues were unremarkable and the joint space was preserved. 
The veteran reported for a May 2002 examination.  The veteran 
reported that his right hip is sore and that it feels sore 
inside the joint.  The veteran was diagnosed with right hip 
strain, recurrent.  A May 2002 Medical Evaluation Board 
Summary asserted that a detailed examination of the veteran 
was remarkable for a negative examination of the hips without 
tenderness and a full range of motion.  The veteran was 
diagnosed with intermittent right hip strain, currently not 
limiting.   

Upon separation from service the veteran presented his claims 
for service connection.  Accordingly, the veteran was 
scheduled for a September 2002 VA examination.  As to his 
right hip condition the veteran asserted that since basic 
training he had occasional hip pain, particularly after 
strenuous effort.  The flare-ups last about 12 hours and are 
alleviated by rest.  The veteran did not require treatment 
from a physician and did not have prosthesis.  The veteran 
also had not had surgery for this condition.   Objective 
findings were appearance of both hip joints was normal, with 
full range of motion, bilaterally, flexion was 0 to 125 
degrees, extension was 0 to 30 degrees, adduction was 0 to 25 
degrees, abduction was 0 to 45 degrees, external rotation was 
0 to 60 degrees, and internal rotation was 0 to 40 degrees.  
There was no pain, weakness, fatigue, and lack of endurance 
or instability for the right or left hip.  There was no 
ankylosis of the hip joints and there were no prostheses.  
The right hip x-ray was normal.  The examiner's diagnosis was 
right hip strain.

In his November 2002 notice of disagreement, the veteran 
reported that this condition began in basic training on road 
marches.  He asserted that his condition has gotten 
progressively worse and is now painful after exercise or 
walking for moderate distances.  It is most painful during 
sexual intercourse and limits what he can do.  Accordingly, 
the Board finds that the probative value and weight of the 
totality of the evidence is in such balance as to require 
resolution of any doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Consequently, the Board finds 
that the veteran's in service diagnosis of intermittent right 
hip strain, along with the veteran's current September 2002 
diagnosis of right hip strain warrant service connection for 
right hip strain.
 
4.  Retropatellar Pain Syndrome, Left
The veteran seeks service connection for retropatellar pain 
syndrome, left.  Service medical records do reveal complaint 
of and treatment for retropatellar pain syndrome.  In a May 
2002 medical assessment the veteran reported that he had left 
knee pain.  However, a February 2002 radiologic examination 
report of the left knee found a normal knee.  Routine views 
of the knee revealed no evidence of fracture, dislocation, or 
other abnormality.  No joint effusion or significant 
arthritic change was seen and the joint space was adequately 
maintained.  The veteran reported for a May 2002 examination.  
He stated that he suffered an MCL tear to the left knee in 
high school and that it had never bothered him until 
September 2001 when a medical chest fell and hit him in the 
left knee.  It was now sore, especially on the medial side.  
The veteran was diagnosed with retropatellar pain syndrome.  
A May 2002 Medical Evaluation Board Summary asserted that a 
detailed examination of the knees was negative without 
tenderness, effusion, warmth, laxity, or McMurray's.  
Patellar grind was negative bilaterally.  The veteran was 
diagnosed with retropatellar pain syndrome, intermittently 
symptomatic.  

Upon separation from service the veteran presented his claims 
for service connection.  Accordingly, the veteran was 
scheduled for a September 2002 VA examination.  As to his 
knee condition the veteran stated that his knees are often 
painful after strenuous exercise such as long distance 
marching in boots.  The flare-ups are brought on by strenuous 
exercise and are alleviated by rest.  The veteran has not had 
surgery nor does he have prosthesis.  Objective findings were 
that the appearance of both knee joints was normal, with full 
range of motion bilaterally, flexion was 0 to 140 degrees and 
extension was 0.  There was no pain, weakness, fatigue, and 
lack of endurance or instability for the right or the left 
knee.  Drawer's and McMurray's tests were within normal 
limits, bilaterally.  There was no ankylosis of the knee 
joints.  Examination of the knees also showed no subluxation, 
locking pain, joint effusion and there were no prostheses.  
The left knee x-ray was normal.  The examiner's diagnosis was 
status post left knee sprain from overuse, asymptomatic.  

The Board acknowledges the veteran's statements in his 
November 2002 notice of disagreement and his March 2003 VA 
Form 9 wherein, the veteran reported that he tore his left 
medial collateral ligament in high school and he was treated 
and he did not have a problem with it again.   However, about 
a year into the military his knees would ache and throb after 
physical exercise, especially running.  They ache during 
exercise and limit the amount he can do.  However, review of 
the record finds no current diagnosis of retropatellar pain 
syndrome, left, the first requirement for establishing 
service connection.  38 C.F.R. § 3.304(f).  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (a service connection claim 
requires evidence of a current disability.)  Accordingly, the 
Board finds that the record lacks competent and probative 
evidence of a current diagnosis of retropatellar pain 
syndrome, left.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for retropatellar pain syndrome, left.  38 
U.S.C.A. § 5107(b).

5.  Retropatellar Pain Syndrome, Right 
The veteran is seeking service connection for retropatellar 
pain syndrome, right.  Service medical records are silent as 
to complaints of or treatment for retropatellar pain 
syndrome, right..  Moreover, a May 2002 Medical Evaluation 
Board Summary asserted that a detailed examination of the 
knees was negative without tenderness, effusion, warmth, 
laxity, or McMurray's.  Patellar grind was negative 
bilaterally.  The veteran was diagnosed with retropatellar 
pain syndrome, intermittently symptomatic.  

Notwithstanding, upon separation from service the veteran 
presented his claims for service connection.  Accordingly, 
the veteran was scheduled for a September 2002 VA 
examination.  As to his knee condition the veteran stated 
that his knees are often painful after strenuous exercise 
such as long distance marching in boots.  The flare-ups are 
brought on by strenuous exercise and are alleviated by rest.  
The veteran has not had surgery nor did he have prostheses.  
Objective findings were that the appearance of both knee 
joints was normal, with full range of motion bilaterally, 
flexion was 0 to 140 degrees and extension was 0.  There was 
no pain, weakness, fatigue, and lack of endurance or 
instability for the right or the left knee.  Drawer's and 
McMurray's tests were within normal limits, bilaterally.  
There was no ankylosis of the knee joints.  Examination of 
the knees also showed no subluxation, locking pain, joint 
effusion and there were no prostheses.  The right knee x-ray 
was normal. The examiner's diagnosis was status post right 
knee sprain from overuse, asymptomatic.  

The Board acknowledges the veteran's statements in his 
November 2002 notice of disagreement and his March 2003 VA 
Form 9 wherein, he reported that about a year into the 
military his knees would ache and throb after physical 
exercise, especially running.  They ache during exercise and 
limit the amount he can do.  However, review of the record 
finds no current diagnosis of retropatellar pain syndrome, 
right, the first requirement for establishing service 
connection.  38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a service connection claim requires 
evidence of a current disability.)  Accordingly, the Board 
finds that the record lacks competent and probative evidence 
of a current diagnosis of retropatellar pain syndrome, right.  
If there is no current diagnosis, service connection cannot 
be established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for retropatellar pain syndrome, right.  38 U.S.C.A. § 
5107(b).



6.  Bone Spurs, Bilateral Feet
The veteran is seeking service connection for bone spurs, 
bilateral feet.  In a May 2002 medical assessment the veteran 
reported that he had bone spurs on both feet and that his 
feet are very painful if he stood for too long, stepped on 
objects, ran, marched or exercised.  However, there service 
medical records are silent as to treatment for bone spurs.  

Notwithstanding, the veteran was scheduled for a September 
2002 VA examination.  As to his bone spurs the veteran stated 
that he was diagnosed with bone spurs a year earlier and that 
he was unsure if these were heel spurs or another type of 
bone spurs.  The veteran asserted that he did not have any 
symptoms for this condition.  The examiner asserted that 
there was no diagnosis because there was no pathology to 
render a diagnosis.

The Board acknowledges the veteran's statements in his 
November 2002 notice of disagreement and his March 2003 VA 
Form 9 wherein, he related that while at Fort Carson, a 
podiatrist pointed out to him that he had developed bone 
spurs on both feet.  However, review of the record finds no 
current diagnosis of bone spurs, bilateral feet, the first 
requirement for establishing service connection.  38 C.F.R.    
§ 3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(a service connection claim requires evidence of a current 
disability.)  Accordingly, the Board finds that the record 
lacks competent and probative evidence of a current diagnosis 
of bone spurs, bilateral feet.  If there is no current 
diagnosis, service connection cannot be established.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for bone spurs, bilateral feet.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ankle sprain is denied.

Service connection for left ankle sprain is denied.

Service connection for right hip strain is granted.

Service connection for retropatellar pain syndrome, left, is 
denied.

Service connection for retropatellar pain syndrome, right, is 
denied.

Service connection for bone spurs, bilateral feet.


REMAND

The veteran is seeking increased disability ratings for his 
service connected status post left shoulder separation, post 
operative with scar; residuals stress fracture, fifth 
metatarsal, right; residuals stress fracture, fifth 
metatarsal, left; pes cavus; and residuals nasal fracture, 
slight deviated nasal septum.  The veteran is also seeking 
service connection for vascular headaches.

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in September 2002.  
Since then the veteran's representative has presented an 
April 2003 statement stating that the veteran's service 
connected conditions are worse than reported on the 
examination.  In light of the foregoing, the Board finds that 
a remand is necessary in order to schedule the veteran for 
additional VA medical examinations.  

As to the veteran's orthopedic claims, the examinations 
should also include adequate findings to evaluate the 
veteran's disabilities under the criteria set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003) and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).   The Board notes that the 
United States Court of Appeals for Veterans' Claims (Court) 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R.    §§ 4.40, 
4.45. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examinations and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

As to the veteran's claim for service connection for vascular 
headaches, the Board notes that the veteran was treated for 
headaches while in service and that he September 2002 
examiner diagnosed the veteran with migraines.  In light of 
the fact that it is unclear whether the veteran's current 
diagnosis is related to his in-service treatment, the Board 
finds that an examination would be helpful in the 
adjudication of the claim.

As to the veteran's claim for service connection for 
residuals, excision cyst, right lower lip, the Board notes 
the September 2002 examiner did not address the veteran's 
complaints of numbness in his lower lip since the removal of 
the mucocele.  Additionally, the veteran asserted, in his 
November 2002 notice of disagreement,  that there is a scar 
in his right inner lip, which the VA examiner never looked 
at.  Accordingly, the Board finds that an additional 
examination would be helpful, to address the residuals of the 
cyst excision, in the adjudication of the claim.  

Finally, the Board finds that the RO should inquire as to any 
recent VA or private treatment records and under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request all of the 
veteran's available current treatment 
records for vascular headaches, 
residuals, cyst excision, right lower 
lip, and his service connected 
disabilities of status post left shoulder 
separation, post operative with scar; 
residuals stress fracture, fifth 
metatarsal, right; residuals stress 
fracture, fifth metatarsal, left; pes 
cavus; and residuals nasal fracture, 
slight deviated nasal septum.  

3.  As to the veteran's claims for 
increased disability ratings for his 
service connected disabilities, the RO 
should schedule the veteran for the 
appropriate examinations.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss and 
instability.  As to the veteran's 
orthopedic claims, the examiner should 
assess the veteran's limitations of 
flexion and extension.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to the 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss that develop 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected parts.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4.  As to the veteran's claim for service 
connection for vascular headaches, the RO 
should schedule the veteran for the 
appropriate examination.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether or not the 
veteran currently has vascular headaches 
and whether it as likely as not that any 
vascular headache disorder had its onset 
or underwent an increase in severity as a 
result of his period of service, 
particularly the injury to his nose.  The 
examiner should set forth the basis for 
his conclusion.

5.  As to the veteran's claim for service 
connection for residuals, cyst excision, 
right lower lip, the RO should schedule 
the veteran for the appropriate 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether the veteran 
currently has any residuals from the cyst 
excision from his lower lip, including 
numbness or scarring.  The examiner 
should set forth the basis for his 
conclusion.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



